Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The prior art of record does not appear to disclose a circuit comprising: a first transistor having a first current terminal, a second current terminal, and a first control terminal; a first capacitor having a first capacitor terminal and a second capacitor terminal, the first capacitor terminal coupled to the first current terminal; a second capacitor having a third capacitor terminal and a fourth capacitor terminal, the fourth capacitor terminal coupled to the second current terminal; a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to the second capacitor terminal; a third transistor having a fifth current terminal, a sixth current terminal, and a third control terminal, the fifth current terminal coupled to the fourth capacitor terminal; a fourth transistor having a seventh current terminal, an eighth current terminal and a fourth
control terminal, the eighth current terminal coupled to the second capacitor terminal; and a control circuit coupled to the seventh current terminal, the fourth current terminal, and the first control terminal as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849